UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 7, 2008 EnterConnect Inc. (Exact name of registrant as specified in its charter) Nevada 333-145487 20-8002991 (State of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 100 Century Center Court Suite San Jose, California95112-4537 (Address of principal executive office, including zip code) (408) 441-9500 (Telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Agreements of Certain Officers. On March 24, 2008, the Registrant appointed Carolyn Zelnio, CPA as its Chief Financial Officer.Previously, Ms. Zelnio served as Vice President of Global Treasury, Audit and Corporate Compliance at Witness Systems Inc. from July 1999 to August 2007, where she oversaw corporate functions for SEC and Sarbanes-Oxley reporting and compliance, banking, third-party financing arrangements, worldwide tax strategies and treasury and cash management. Prior thereto and from June 1997, Ms. Zelnio served as Director of Financial Reporting at Alpine Group Inc., an international holding company, and served as a senior manager at KPMG LLG, where she specialized in the audits of large-cap companies from January 1988 to May 1997.Ms. Zelnio holds a Bachelor of Accounting from Florida International University. Ms.
